Citation Nr: 1454243	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nasal disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for right hand arthritis.

5.  Entitlement to service connection for right hand arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1975 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board previously remanded this case in May 2012 and March 2014 in order to afford the Veteran a hearing before the Board.  A hearing was subsequently held before the undersigned Veterans Law Judge in August 2014.  At the hearing, the Veteran requested that the record be held open for 60 days following the hearing.  No additional evidence was submitted during the 60-day period.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  In an October 2006 decision, the Board denied entitlement to service connection for a nasal disorder.

2.  Evidence received since the October 2006 Board decision denying service connection for a nasal disorder is cumulative.

3.  In a December 2005 decision, the Board denied entitlement to service connection for sleep apnea.

4.  Evidence received since the December 2005 Board decision denying service connection for sleep apnea is cumulative.

5.  In an April 2002 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II, and the Veteran did not appeal this decision.

6.  Evidence received since the April 2002 rating decision denying service connection for diabetes mellitus type II is cumulative.

7.  In a December 2005 decision, the Board denied entitlement to service connection for arthritis of the right hand.

8.  Evidence received since the December 2005 Board decision denying service connection for arthritis of the right hand relates to the basis for the prior denial.

9.  Arthritis of the right hand did not manifest in service or within one year following separation, and is not otherwise related to service.




CONCLUSIONS OF LAW

1.  The October 2006 Board decision that denied entitlement to service connection for a nasal disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the October 2006 Board decision is not new and material and the claim of service connection for a nasal disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The December 2005 Board decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

4.  Evidence received since the December 2005 Board decision is not new and material and the claim of service connection for sleep apnea is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The April 2002 rating decision that denied entitlement to service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

6.  Evidence received since the April 2002 rating decision is not new and material and the claim of service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The December 2005 Board decision that denied entitlement to service connection for arthritis of the right hand is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

8.  Evidence received since the December 2005 Board decision with regard to arthritis of the right hand is new and material and reopening of the claim of service connection for arthritis of the right hand is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  Arthritis of the right hand was not incurred in or aggravated by service, nor may this disability be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the duty to notify was satisfied by an August 2007 letter sent to the Veteran that complied with the statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letters also notified the Veteran of the criteria for reopening previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  The claims to reopen on appeal were last adjudicated in November 2007, following which the Veteran was notified with a letter and a copy of the decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records (including VA records from the VA medical center in San Juan, identified by the Veteran), and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided, and additional VA examinations are not required in this case.

Finally in this regard, during the August 2014 Board hearing, the undersigned Veterans Law Judge asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  The Veteran was informed that the record would be held open for 60 days following the hearing, in order to enable the submission of additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in August 2014, complied with this regulation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Laws and Regulations

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Reopening

Diabetes Mellitus Type II

The RO denied the Veteran's claim of service connection for diabetes mellitus type II in an April 2002 rating decision.  The Veteran was notified of this denial in May 2002 and did not appeal the decision.  The April 2002 rating decision therefore is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the April 2002 rating decision, the evidence of record included service treatment records, a 1976 letter (undated) showing that the Veteran's bloodwork indicated possible diabetes mellitus, and post-service VA and private medical records indicating a diagnosis of diabetes mellitus type II, including a January 2002 private care provider's letter indicating that he had treated the Veteran for diabetes since 1997.  Also of record was a private medical notation indicating a diagnosis of diabetes mellitus type II in July 1995.  The RO denied service connection on the basis that diabetes mellitus type II was not shown in service or during the one-year presumptive period following separation, and that the evidence of record showed no causal link between diabetes and service.  See April 2002 Rating Decision.

Relevant evidence received since the April 2002 rating decision includes post-service VA and private treatment records which show continued treatment for diabetes mellitus type II.  In addition, the Veteran participated in an August 2014 Board hearing in which he reiterated that he was diagnosed with diabetes in service, citing the 1976 letter and the January 2002 private care provider's letter.  However, the Veteran has not submitted any additional lay or medical evidence relating to his diabetes mellitus type II.

In this case, the application to reopen the previously denied claim for service connection for diabetes mellitus type II must be denied, because the evidence submitted after April 2002 is cumulative evidence.  See Anglin, 203 F.3d at 1347 (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board ).  In other words, there has been no probative evidence submitted after April 2002 which proves any previously unestablished fact.  In this regard, of particular note is the fact that, during the August 2014 Board hearing, the Veteran's only evidence consisted of the 1976 letter indicating possible diabetes mellitus type II and the January 2002 private care provider's letter citing to the 1976 letter, both of which were already of record when the April 2002 RO rating decision was issued.  Thus, this evidence is not new and material for purposes of this application to reopen.

The Board finds that, to the extent submitted evidence shows continued treatment for diabetes mellitus type II, this evidence is cumulative.  The fact that he had diabetes mellitus type II had been established previously.  Evidence that confirms a previously established fact is cumulative.  Similarly, the testimony is cumulative of the prior claim.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

Nasal Disorder

The Board denied the Veteran's claim of service connection for a nasal disorder in an October 2006 decision.  That decision is final.  See U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the October 2006 decision, the evidence of record included service treatment records and post-service VA and private medical records.  The evidence reflected that the Veteran had been treated for nasal and sinus disorders in service, but that his nasal problems had resolved by the time of his separation.  The record also indicated that, beginning in 1999, the Veteran sought treatment for nasal symptoms and was diagnosed with allergic rhinitis.  In March 1999, there was a report of chronic sinusitis.  In January 2006, a VA examiner opined that it was unlikely that the Veteran's current allergic rhinitis was related to service.  The Board denied service connection on the basis that there was no competent evidence relating the Veteran's nasal disorder to service.  At the time of the decision there was evidence of in-service manifestations and post-service manifestations, but no accepted evidence of a nexus other than the claim.

The relevant evidence received since the October 2006 decision includes duplicative copies of service treatment records, as well as private medical records reflecting ongoing treatment for a nasal disorder.  These private medical records detail that, beginning in May 1990, the Veteran complained of various nasal-related problems, including sore throat, runny nose, cough, and nasal discharge.  The records also show that in February 1996, he was diagnosed with sinusitis.

Newly submitted evidence also includes two "buddy statements" from October 2008, the first from the Veteran's spouse and the second from an individual who served with the Veteran at Griffins Air Force Base.  The Veteran's spouse's statement simply asserts that the Veteran has allergic rhinitis and sinusitis.  The second statement indicates that the Veteran "had many colds" as a result of exposure to cold conditions during service.  With regard to these two statements, the Board finds them cumulative, as they establish facts which were already considered by the Board, namely, that the Veteran experienced nasal or sinus problems during service and that he currently has nasal or sinus problems.  Hence, these statements do not constitute new and material evidence.

In this case, the application to reopen the previously denied claim for service connection for a nasal disorder must be denied.  Although private medical records indicating that the Veteran sought treatment for nasal symptoms as early as 1990 were not previously of record, such evidence relates to the Veteran's post-service diagnosis and is therefore cumulative.  Similarly, the Veteran's statements during his August 2014 hearing are also not new and material because they confirm facts that were already established, namely, that he had nasal symptoms during service and that he has undergone post-service treatment for nasal symptoms.  Such facts had been established previously.  The evidence does not cure any prior evidentiary defect.  Rather, the evidence reflects what was already established and considered in the October 2006 decision.  There is still no probative evidence indicating a nexus between a nasal disorder and service.

New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

Sleep Apnea

The Board denied the Veteran's claim of service connection for obstructive sleep apnea in a December 2005 decision.  That decision is final.  See U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the December 2005 decision, evidence of record included service treatment records, notably including a July 1975 service treatment note indicating that the Veteran complained of falling asleep in class.  Also of record were post-service private and VA medical records, including a private diagnosis of severe obstructive sleep apnea in April 1996, and subsequent follow-up treatments.  The Board denied service connection on the basis that the Veteran's sleep apnea did not manifest until many years after service and did not develop as a result of any incident during service.

Relevant evidence received since the December 2005 decision includes duplicative copies of service treatment records, including the July 1975 treatment note, as well as duplicative private, post-service medical records reflecting treatment for sleep apnea.  In addition, the Board is in receipt of a May 2010 private medical report which noted severe obstructive sleep apnea.  May 2011 and July 2013 VA examinations showed no complaints or treatment for sleep apnea.

During an August 2014 Board hearing, the Veteran testified that he is currently enrolled at a sleep apnea unit at VA, and that he uses a BiPAP machine nightly.  He also stated that his sleep apnea began in 1975, during service, but that he did not know what the condition was at the time and therefore did not seek treatment for it in service.  Newly submitted evidence also includes an October 2008 letter from the Veteran's spouse asserting that he has sleep apnea, and an October 2008 lay statement from an individual with whom the Veteran served, asserting that the Veteran got tired frequently during service.  These statements are cumulative and are not new and material.  The Veteran has not submitted any additional lay or medical evidence relating to his sleep apnea.

In this case, the application to reopen the previously denied claim for service connection for sleep apnea must be denied, because no probative evidence has been submitted establishing a link between sleep apnea and service.  In short, the newly submitted evidence establishes only that the Veteran currently has sleep apnea, and, as such, is cumulative and not new and material.  In this regard, of particular note is the fact that, during his August 2014 hearing, the Veteran cited the July 1975 complaint of falling asleep in class.  The Board specifically considered this evidence in its December 2005 decision, meaning it is duplicative for the purposes of an application to reopen, and is not new and material.  The Veteran has not asserted any additional evidence supporting a nexus between sleep apnea and service.

The Board finds that, to the extent submitted evidence shows continued treatment for sleep apnea, this evidence is cumulative as such fact had already been established.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

Arthritis of the Right Hand

The Board denied the Veteran's claim of service connection for arthritis of the right hand in a December 2005 decision, finding that there was no competent evidence relating the current arthritis of the right hand to service.  That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence received since the December 2005 decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, in a May 2010 treatment note a private medical provider opined that the residual trauma in the Veteran's right hand was a result of trauma during service.  This new evidence addresses a reason for the previous denial, that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened and will be considered on the merits.

Service Connection for Arthritis of the Right Hand

The Veteran contends that arthritis of his right hand and fingers began in service due to exposure to extreme cold weather, and also as a result of jamming his finger in a gate.  For the reasons discussed below, service connection is not warranted.

During a February 2005 Board hearing, the Veteran testified that he developed arthritis of the right hand and fingers as a result of exposure to extreme cold weather in service.  Specifically, he recounted guarding B-52 airplanes for three consecutive eight-hour shifts in cold weather without gloves.

During the August 2014 Board hearing, however, the Veteran testified that he hurt his right hand while guarding B-52s when he jammed his finger in a gate.  He further testified that the injury required surgery and follow-up treatment.  An October 2008 "buddy statement" from an individual who served with the Veteran at the time of the incident corroborated the Veteran's account of getting his finger pinched in the gate and regularly being exposed to extreme cold.

Service treatment records show no references to arthritis of the right hand or fingers.  Service records do indicate that the Veteran was treated for an infection of the third digit of his right hand, in August 1976.  Service records show that this infection was treated with dressings, tape, and a sling, and that an incision and drainage of the infected finger was also performed.

In a July 1977 report of medical history, the Veteran denied a history of swollen or painful joints, arthritis, rheumatism, or bursitis, as well as bone, joint, or other deformity.  His July 1977 separation examination reflects that a clinical evaluation of the upper extremities was normal.  February 1978 and March 1979 VA examinations revealed no complaints relating to the right hand.  The March 1979 examination revealed right handgrip as normal.

The evidence of record also shows no complaints of right hand or finger problems or treatment for right hand arthritis within a year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The earliest evidence of arthritis of the hands is from January 2003, many years after separation from service.

In a January 2003 VA examination, the Veteran reported a history of exposure to cold weather in service and complained of right third finger pain on range of motion.  He also complained of decreased hand grip secondary to pain in his right third finger.  Following an examination and X-ray, the impression was severe degenerative osteoarthritis involving the distal interphalangeal joints of both hands and first metacarpal joint bilaterally.  A diagnosis of history of trauma to the right middle finger was also noted.  After reviewing the Veteran's service medical records regarding his right hand, the VA examiner concluded that, while there was osteoarthritis in the same finger that was treated in service, the Veteran's current osteoarthritis was not secondary to that incident but instead appeared to be a generalized condition.  The examiner also noted that service records did not appear to indicate exposure to cold weather, nor did they show frostbite in service.  The examiner concluded that it was not likely that the arthritis was causally related to chronic residuals of frostbite.  The Board finds this evidence probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weight against contrary opinions").

In May 2010, a private medical provider examined the Veteran and confirmed a history of trauma to the third digit of the right hand.  However, the examiner did not discuss the nature of the in-service trauma, and no X-rays were performed.  Nevertheless, the examiner opined that it was at least as likely as not that the current right third digit trauma was causally related to an in-service incident.  No diagnosis of arthritis was noted, and the examiner did not provide a rationale for the opinion.  The Board notes that a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves, 22 Vet. App. at 304.  With regard to the May 2010 private nexus opinion, the examiner did not articulate the nature of the in-service trauma and its relationship to the Veteran's current right third finger issues.  Moreover, the examiner's report, even if accepted, does not reflect a diagnosis of arthritis, and thus does not support the Veteran's claim.  The Board finds, therefore, that this evidence does not establish a nexus between right hand arthritis and service.

In May 2011, a VA examination and X-rays were performed, which noted a history of right middle finger trauma and severe degenerative arthritis of both hands.  After reviewing the Veteran's service treatment records and claims file, the VA examiner opined that the arthritis was less likely than not related to service, as no X-rays were performed on the right hand in service that could show such a condition.  The examiner also noted that the particular trauma complained of could have caused a tendon injury, but could not have caused degenerative joint disease.  As this opinion was based on a review of the entire record and a reasoned conclusion based on the Veteran's medical history, the Board finds it probative.  See Nieves, 22 Vet. App. at 300 ("The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision").

In sum, there is no probative evidence supporting a link between the Veteran's arthritis of the right hand and service.  Service connection is therefore not warranted.  Service records indicate that the Veteran experienced right middle finger trauma during service.  However, there is no probative evidence of arthritis before January 2003, more than 25 years after the Veteran's separation from service.  Rather, the evidence deemed most probative by the Board indicates that arthritis of the right hand did not develop in service or for many years thereafter, and was not otherwise related to the in-service trauma.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen the claim of service connection for a nasal disorder is denied.

The application to reopen the claim of service connection for sleep apnea is denied.

The application to reopen the claim of service connection for diabetes mellitus is denied.

The application to reopen the claim of service connection for right hand arthritis is granted.

Service connection for arthritis of the right hand is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


